Name: Commission Regulation (EEC) No 2077/85 of 25 July 1985 laying down detailed rules for the application of the system of production aid for tinned pineapple
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  economic policy;  food technology
 Date Published: nan

 Avis juridique important|31985R2077Commission Regulation (EEC) No 2077/85 of 25 July 1985 laying down detailed rules for the application of the system of production aid for tinned pineapple Official Journal L 196 , 26/07/1985 P. 0028 - 0029 Finnish special edition: Chapter 3 Volume 19 P. 0050 Spanish special edition: Chapter 03 Volume 36 P. 0163 Swedish special edition: Chapter 3 Volume 19 P. 0050 Portuguese special edition Chapter 03 Volume 36 P. 0163 *****COMMISSION REGULATION (EEC) No 2077/85 of 25 July 1985 laying down detailed rules for the application of the system of production aid for tinned pineapple THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple (1), as last amended by Regulation (EEC) No 1699/85 (2), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 1599/84 of 5 June 1984 (3), as amended by Regulation (EEC) No 1455/85 (4), lays down detailed rules for the application of the system production aid for certain products processed from fruit and vegetables; whereas the measures provided for by this Regulation to ensure correct application of the system of production aid should also as far as possible be made applicable to tinned pineapple; whereas these measures should be completed to cover differences between the two aid systems; Whereas advances of the production aid for tinned pineapple may be paid; whereas the procedures to be followed to that end should be prescribed; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. For the purposes of the production aid system provided for in Regulation (EEC) No 525/77 'tinned pineapple' means pineapple or pieces of pineapple, without peel and core, having undergone a heat treatment, packed in hermetically sealed containers with a covering liquid of sugar syrup, with a total sugar content determined after homogenization of not less than 14 %, and falling within subheading 20.06 B II a) 5 or 20.06 B II b) 5 of the Common Customs Tariff. 2. In addition to the provisions laid down in this Regulation, Articles 2, 3, 5, 6, 8 to 10, 11 (1), 12, 13 and 14 of Regulation (EEC) No 1599/84 shall apply to the granting of production aid to tinned pineapple. Article 2 Processors wishing to benefit from production aid shall, not later than 15 March, each year communicate to the agency designated by the Member States the quantity of tinned pineapple which was in stock on 1 March of that year. Article 3 The processors shall submit two aid applications each year: (a) the first covering tinned pineapple produced from fruit from the first harvest of the marketing year; and (b) the second covering tinned pineapple produced from fruit from the second harvest of the marketing year. The first aid application shall be submitted not later than 31 January of the current marketing year and the second not later than 30 June of the following marketing year. Article 4 1. An advance on the production aid shall on application from the processor be paid when the copy of the processing contract has reached the competent authorities and a security equal to the amount of the advance applied for plus 10 % has been lodged. 2. The application for the advance referred to in paragraph 1 shall indicate at least the following: (a) the applicant's name and address; (b) the quantity of pineapples covered by concluded processing contracts; (c) the quantity of tinned pineapple produced or to be produced from the quantity of pineapples covered by the processing contracts referred to in (b); 3. The advance may not exceed 80 % of the aid which may be granted in respect of the quantities referred to in paragraph 2 (c). 4. The security shall consist, at the applicant's option either of a cash deposit or of a guarantee issued by an institution satisfying the requirements laid down by the Member State from which the advance is requested. Article 5 1. The security referred to in Article 4 shall be released as soon as the competent authorities of the Member State concerned have recognized entitlement to aid in respect of at least the quantity of tinned pineapple indicated in the application referred to in Article 4 (2). 2. Where the conditions giving entitlement to the aid have not been observed, the advance on the quantity concerned plus 10 % shall be reimbursed. If this amount is not reimbursed, that part of the security equal to the reimbursement due shall become forfeit. Article 6 Each Member State shall notify the Commission: 1. Not later than 1 April each year of: (a) the quantity, expressed as net weight, of tinned pineapple produced or expected to be produced during the current marketing year; (b) the quantity of raw materials used or expected to be used for processing of the products referred to in (a); (c) the quantity, expressed as net weight, of tinned pineapple in stock on 1 March of that year. 2. Not later than 1 October each year of: (a) the quantity, expressed as net weight, of tinned pineapple produced during the previous marketing year; (b) the quantity of raw materials used for processing of the products referred to in (a). Article 7 Commission Regulation (EEC) No 1627/76 of 5 July 1976 laying down detailed rules for the application of measures for granting production aid for tinned pineapple (1), as last amended by Regulation (EEC) No 1965/79 (2), is hereby repealed. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 73, 21. 3. 1977, p. 46. (2) OJ No L 163, 22. 6. 1985, p. 12. (3) OJ No L 152, 8. 6. 1984, p. 16. (4) OJ No L 144, 1. 6. 1985, p. 69. (1) OJ No L 180, 6. 7. 1976, p. 16. (2) OJ No L 227, 7. 9. 1979, p. 15.